FILED
                                                                        United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                            Tenth Circuit

                             FOR THE TENTH CIRCUIT                           November 3, 2016
                         _________________________________
                                                                            Elisabeth A. Shumaker
                                                                                Clerk of Court
UNITED STATES OF AMERICA,

      Plaintiff - Appellee,

v.                                                            No. 16-4001
                                                    (D.C. No. 1:02-CR-00034-DB-1)
DARRELL EUGENE WASHINGTON,                                     (D. Utah)

      Defendant - Appellant.
                      _________________________________

                                      ORDER
                         _________________________________

Before MATHESON, McKAY, and O’BRIEN, Circuit Judges.
                 _________________________________

       Darrell Eugene Washington appeals the district court’s denial of his motion for

a sentence reduction under 18 U.S.C. § 3582(c)(2) and Amendment 782 to the

U.S. Sentencing Guidelines. But while this appeal was pending, the district court

vacated Mr. Washington’s sentence under 28 U.S.C. § 2255, rendering this appeal

moot. See United States v. Moore, 83 F.3d 1231, 1235 (10th Cir. 1996) (when a

sentence is vacated under § 2255, “the original sentence . . . is eviscerated”). We

therefore grant Mr. Washington’s motion to dismiss.

       We grant Mr. Washington’s motion to proceed on appeal without prepayment

of costs or fees. The relevant statute, 28 U.S.C. §1915(a)(1), does not permit litigants to

avoid payment of filing and docketing fees, only prepayment of those fees. Although we
have dismissed this appeal, Mr. Washington remains obligated to pay all filing and

docketing fees. He is directed to pay the fees in full to the clerk of the district court.


                                                Entered for the Court


                                                Monroe G. McKay
                                                Circuit Judge




                                               2